DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent application publication US 2006/0254842 A1 to Dagenais et al. (hereinafter referred to as Dagenais).

Regarding claim 1, Dagenais discloses a vehicle comprising: 
	a frame (vehicle 10); 
	a straddle seat (straddle seat 12) mounted to the frame; 
	a front right wheel (wheel 14) operatively connected to the frame; 
	a front left wheel (wheel 14) operatively connected to the frame; 
	a rear wheel (wheel 16) operatively connected to the frame; 
	a steering assembly (handlebars 26) operatively connected to the front left and right wheels; 
	a motor (engine 32) mounted to the frame for providing power to at least one of the wheels; 
	a front right brake (right brake 50) operatively connected to the front right wheel for braking the front right wheel; 
	a front left brake (left brake 50) operatively connected to the front left wheel for braking the front left wheel; 
	a rear brake (brake 64) operatively connected to the rear wheel for braking the rear wheel;
	an electronic brake control unit (electronic brake control unit 98) comprising: 
	a pump (pump 100); 
	a valve box (electronic control 98 contains valves, See Fig. 14) fluidly connected to the pump, the valve box comprising:
	a first inlet (at sensor 136); 
	a first outlet (at valve 103a) fluidly connected to the front right brake; 
	a second outlet (at outlet 103b) fluidly connected to the front left brake; 
	a first valve (valve 103a) selectively fluidly connecting the first inlet and the pump with the first outlet; 
	a second valve (valve 103b) selectively fluidly connecting the first inlet and the pump with the second outlet;
	a second inlet (at sensor 134);
	a third outlet (at valve 103c)  fluidly connected to the rear brake; and 
	a third valve (valve 103c) selectively fluidly connecting the second inlet and the pump with the third outlet; and 
	an electronic controller (electronic controller 98) electronically connected to the pump, the first valve, the second valve and the third valve for controlling operation of the pump, the first valve, the second valve and the third valve; 
	a first master cylinder (hydraulic brake actuator 112) fluidly connected to the first inlet; 
	a hand brake lever (hand brake lever 34) operatively connected to the first master cylinder for actuating the first master cylinder and thereby actuate the front right and left brakes through the valve box (valve box of electronic controller unit 98); 
	a second master cylinder (master cylinder 106) fluidly connected to the second inlet (at sensor 134); and 
	a foot brake lever (brake lever 40) operatively connected to the second master cylinder for actuating the second master cylinder and thereby actuate the rear brake (brake 64) through the valve box, the electronic brake control unit (electronic brake control unit 98) selectively actuating the rear brake in response to actuation of the first master cylinder by opening the third valve and by actuating the pump (pump 154; Paragraphs [0065] – [0066]), the electronic brake control unit selectively actuating the front right and left brakes in response to actuation of the second master cylinder by opening the first and second valves and by actuating the pump (Paragraphs [0065] – [0066]).

Regarding claims 9 – 11, Dagenais discloses the vehicle of claim 1, further comprising: 
	[Claim 9] a first inlet brake line (at valve 103a) fluidly connecting the first master cylinder (hydraulic brake actuator 112) to the first inlet (at sensor 136); 
	a second inlet brake line (brake line 124) fluidly connecting the second master cylinder (master cylinder 106) to the second inlet (at sensor 134); 
	a first outlet brake line (brake line 122a) fluidly connecting the front right brake (right brake 50) to the first outlet (at valve 103a); 
	a second outlet brake line (brake line 122b) fluidly connecting the front left brake (left brake 50) to the second outlet (outlet 103b); and 
	a third outlet brake line (at rear brakes 64) fluidly connecting the rear brake (brake 64) to the third outlet (at valve 103c) ;
	[Claim 10] wherein the electronic controller (electronic controller 98) controls operation of the first valve (valve 103a), the second valve (valve 103b) and the third valve (valve 103c) by opening and closing of the first valve, the second valve and the third valve cyclically for preventing locking of the front right brake (right brake 50), the front left brake (left brake 50) and the rear brake (brake 64) respectively (Paragraph [0070]); and
	[Claim 11] further comprising a brake fluid reservoir (reservoir 120) spaced from and fluidly connected to the second master cylinder (master cylinder 106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dagenais, in view of patent number US 3,610,702 to MacDuff.
Regarding claim 2, Dagenais discloses the vehicle of claim 1, but does not teach wherein: 
	the rear wheel is a rear right wheel; 
	the vehicle further comprises a rear left wheel operatively connected to the frame; and 
	the rear brake is operatively connected to the rear right and left wheels for braking the rear right and left wheels. 

MacDuff discloses an adaptive braking system with hydraulically powered modulator, comprising:
	a rear wheel (the wheel of right rear brake drum 50, Fig. 1) is a rear right wheel; 
	the vehicle further comprises a rear left wheel (the wheel of left rear brake drum 50; Fig. 1) operatively connected to the frame; and 
	rear brakes (brake drums, 50) is operatively connected to the rear right and left wheels for braking the rear right and left wheels.   Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide left and right rear wheels and braking to improve the stability of the vehicle.

Regarding claim 3, Dagenais discloses the vehicle of claim 1, but does not disclose wherein: 
	the rear wheel is a rear right wheel; and 
	the rear brake is a rear right brake; 
	the vehicle further comprises: 
	a rear left wheel operatively connected to the frame; and 
	a rear left brake operatively connected to the rear left wheel for braking the rear left wheel; 
	the valve box further comprises: a fourth outlet fluidly connected to the rear left brake; and 
	a fourth valve selectively fluidly connecting the second inlet and the pump with the fourth outlet; and 
	wherein: 
	the electronic controller is electronically connected to the fourth valve for controlling operation of the fourth valve;
	the foot brake lever is operatively connected to the second master cylinder for actuating the second master cylinder and thereby actuate the rear right and left brakes through the valve box; and 
	the electronic brake control unit selectively actuates the rear left and right brakes in response to actuation of the first master cylinder by opening the third and fourth valves and by actuating the pump.

MacDuff discloses a braking system for a vehicle, comprising:
	
the rear wheel (the wheel of right rear brake drums 50, Fig. 1) is a rear right wheel; and 
	the rear brake is a rear right brake (rear right brake drum 50); 
	the vehicle further comprises: 
	a rear left wheel (the wheel of rear left brake drum 50, Fig. 1) operatively connected to the frame; and 
	a rear left brake (rear left brake drum 50) operatively connected to the rear left wheel for braking the rear left wheel; 
	a valve box (box of modulator 40) further comprises:
	a fourth outlet (conduit 52) fluidly connected to the rear left brake; and 
	a fourth valve (solenoid valve 164, valve means 168) selectively fluidly connecting the second inlet and the pump (pump 10) with the fourth outlet; and 
	wherein: 
	the electronic controller (hydraulic modulator 40 having electric line 70) is electronically connected to the fourth valve for controlling operation of the fourth valve (reducing or increasing the brake pressure; Col. 2, Lns. 3 – 10);
	a foot brake lever (pedal 66) is operatively connected to a master cylinder (master cylinder 30) for actuating the second master cylinder and thereby actuate the rear right and left brakes through the valve box (and via brake line 34); and 
	the electronic brake control unit selectively actuates the rear left and right brakes in response to actuation of the first master cylinder by opening the third and fourth valves and by actuating the pump (Col. 2, Lns. 3 – 10).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date to provide the system of MacDuff so that the vehicle has increased stability.

Allowable Subject Matter
Claims 4 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, Dagenais discloses the vehicle of claim 1, but does not teach wherein: 
	in response to the electronic brake control unit actuating the rear brake in response to actuation of the first master cylinder by opening the third valve and by actuating the pump:
	the first master cylinder applies a first front brake pressure to the front right and left brakes; and 
	the pump applies a first rear brake pressure to the rear brake;
	in response to the electronic brake control unit actuating the front right and left brakes in response to actuation of the second master cylinder by opening the first and second valves and by actuating the pump: 
	the pump applies a second front brake pressure to the front right and left brakes; and 
	the second master cylinder applies a second rear brake pressure to the rear brake; and 
	the first front brake pressure is greater than the first rear brake pressure.  Other prior art does not disclose this singly or in combination.  Claims 5 – 8 depend from claim 4, and therefore, also would be allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611              


/JACOB D KNUTSON/           Primary Examiner, Art Unit 3611